Case 5:19-cr-00077-TKW-MJF Document 485 Filed 12/23/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

UNITED STATES OF AMERICA
v. CAUSE NO. 5:19-CR-77-TKW

DUANE EDWARD CRAWSON
JEREMIAH JOE ROLLING
JORDAN RYAN HICKS
DAVEY EUGENE MANCILL
JAMES STACEY PAUL

KYLE MARTIN HUDSON
CHRISTOPHER MARION AMMONS
DANYEL MICHELLE WITT
SHERYL DAY GILLMAN
SHYLOE ROSE SACHSE
TILLMAN DOUGLAS MEARS
DAWN MARIE CRUTCHFIELD
JUSTIN MIKEL CHOPELAS
RONALD RYAN ROOF
MEGAN LEANN ROOF

BILLY COAL BRADSHAW
JAMES ERWIN MANCILL
JOSEPH MATTHEW CROWDER
AUDREY LYNN SMITH

BRIAN ANTHONY AMMONS
TAYLOR WARD STRIPLING
DAWN MARIE ROOF

DANIEL GLAJUWON BOSTON
CHASSITY LYNN LEE
JENNIFER MARIE MCCABE
JUSTINA RAE WILLIAMS
JOSEPH BAILEY ALEXANDER
DOUGLAS EDWARD MIXON
and

DWAYNE FRAZIER WHITE

NOTICE OF WAIVER OF SPEEDY TRIAL
COMES NOW the Defendant, Jeremiah Joe Rolling, by and through undersigned counsel

and files this Notice of Waiver of Speedy Trial in the above-styled case.
Case 5:19-cr-00077-TKW-MJF Document 485 Filed 12/23/19 Page 2 of 3

Respectfully submitted this 23" day of December, 2019.

/s/ George L. Beck, Jr.

GEORGE L. BECK, JR. (BECO11)

Attorney for Jeremiah Joe Rolling
OF COUNSEL:

Morris Haynes Law Firm
Post Office Box 1660
Alexander City, Alabama 35011

Telephone: 256-329-2000
Facsimile: 256-329-2015

Email: gbeck@mhhlaw.net

CERTIFICATE OF SERVICE
] hereby certify that on December 23, 2019 the above and foregoing has been filed
using the CM/ECF system which will electronically serve a copy of same to all counsel of

record.

/s/ George LE. Beck, Jr.
OF COUNSEL
Case 5:19-cr-00077-TKW-MJF Document 485 Filed 12/23/19 Page 3of3

i hereby waive my rights to speed e above styled case.

Leads ce

é
remiah Joe royfhe

Defendant

  
